DETAILED ACTION
	This office action is in response to the election and amendment filed on July 13, 2021.  In accordance with this amendment, new claims 22-25 have been added.
	Claims 8-25 are pending (claims 8-12 are withdrawn from consideration as being related to a non-elected Group).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-21, in the reply filed on July 13, 2021 is acknowledged.  Applicant has added new claims 22-25, which are joined to Group II as they depend directly or indirectly from claim 13.  Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 23, 2021, September 30, 2020, and September 17, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (ten (10) pages) were received on May 26, 2020.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the abstract language should be more akin to independent claim 13, with two MPO connectors and trapped key language for polarity reversibility.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most recent US PTO data.  For example, the parent patent number 10,690,861 B2 should be updated.  
Appropriate correction is required.

Claim Objections
Claims 13, 21, 22, and 25 are objected to because of the following informalities: regarding independent claim 13, in the “a second key structure” section (of the 1st MPO connector), the clarifying language “a second key structure of the first pair of key structures” should be added to smooth the reading and make clear which “second key structure” is being referred thereto.  In the “a second key structure” section (of the 2nd  MPO connector), the clarifying language “a second key structure of the second pair of key structures” should be added to smooth the reading and make clear which “second key structure” is being referred thereto.  These features are merely to clarify and clear up the claim language and do not affect claim scope.  Regarding dependent claim 21, this claim should depend from “claim 20”, and not “claim 13” because the “respective passageway” language is not found in claim 13.  Regarding claim 22, a clarifying amendment is necessary because the “removal” of the at least 1st or 2nd MPO connector does not reverse the polarity (in itself), but an additional step is needed to accomplish this result.  Applicant must add the omitted feature that reverses polarity into claim 22 (Justin Nifong agreed a typo was made).  Regarding claim 25, the typo “deined” should read “defined.”  Applicant’s care is requested to review all claims for further typos or awkward language not uncovered by the Examiner.  Appropriate correction is required.

Allowable Subject Matter
Other than minor informalities to the claims as listed above (to claims 13, 21, 22, and 25), claims 13-25 are otherwise allowable over the closest prior art of record.  The following is an examiner’s statement of reasons for allowance: the closest prior art of reasonably suggest, in combination, each feature as amended to create new independent claim 13.  See Applicant’s claims in context of Figs. 4B and 5.  Based on this combination of features, as a whole, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 14-25 are either directly or indirectly dependent from the sole independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-E:

-Reference A to Cooke ‘863 is the closest prior art of record.
-References B-D to Good are pertinent to similar drawings but owned by a different Assignee (Nexans).  Note the Good ‘660 does not have the same subject matter, but Good ‘296 and ‘580 do based on the filing of a CIP.
-Reference E to Good is the parent patent.

This application is in condition for allowance except for the following formal matters: 

-Corrections to the specification (abstract and 1st paragraph) must be made.
-Claim Objections must be fully addressed above (claims 13, 21, 22, and 25).	
-Claims 8-12 must be formally canceled. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             July 29, 2021